DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 10, 2021 has been entered.

 Information Disclosure Statement
The information disclosure statement (IDS) submitted on November23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 5-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Claridge et al. (US 2016/0376004 A1, hereinafter Claridge), in view of Yu et al. (CN 105739533 A, with provided translation, hereinafter Yu).

Regarding claim 1, Claridge teaches: 
An unmanned flying object that has a plurality of rotors, the unmanned flying object (See at least Figs. 1-2, disclosing an unmanned flying object, which has a plurality of rotors);
electric motors configured to drive the rotors (see at least Fig. 1; [0029], disclosing motors 114);
an operation signal acquiring unit configured to acquire an operation signal (see at least [0080], disclosing a control management system that processes signals from a computing device; see also [0021] and [0039])
a controller configured to control rotations of the electric motors, based on the operation signal acquired by the operation signal acquiring unit (See at least [0037-0039], disclosing a control management system, i.e. a controller)
detectors configured to detect a user’s (See at least [0045], disclosing action sensors, e.g. gesture sensors)
the controller controls rotations of the electric motors, based on the user’s (see at least [0037-0039], disclosing the controller controls the rotations of the electric motors; see also [0142], disclosing the UAV may be controlled based on gesture sensing, i.e. input from a user detected from a gesture sensing device),
the controller has a hovering function of making the airframe automatically perform a stationary flight at a hovering position via maintaining drive rotational speeds of electric motors necessary for hovering at the hovering position (see at least [0088], [0090], [0136], and [0142], disclosing hovering at a position; see also Fig. 11), and
when any one of the detectors detects a user’s (see at least [0142], disclosing the UAV may hover until receiving an indication from the user to instruct the UAV to proceed, such as a waving motion, i.e. hovering function is on before receiving a gesture input, off while moving, and on after movement is completed, note from Fig. 11 and [0140]-[0141], the UAV is operating 
	Claridge does not explicitly teach that the user’s input is a touch input.
	However, in the same field off endeavor, UAVs, Yu teaches user input using touch operations (See at least para. 37, disclosing collecting slide information and pressure information when the controller, i.e. the user, touches the hovering drone).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified a hand or wave gesture of Claridge to instead use a touch gesture, as taught by Yu. One would have been motivated to make this modification in order to provide an alternative option for user control, thus increasing convenience for the user.

Regarding claim 5, the combination of Claridge and Yu teaches:
	The unmanned flying object according to claim 1, wherein the controller keeps the setting of the hovering function off during a period while the detectors are detecting a user’s (Claridge: see at least [0142], disclosing the UAV proceeds, i.e. the hovering function is off, when receiving a gesture indication from a user)
	when the detectors stop detecting a user’s (Claridge, see at least [0142], disclosing the UAV may hover until receiving an indication from a user, i.e. the hovering function is “on”).
Claridge does not explicitly teach that the user’s input is a touch input.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified a hand or wave gesture of Claridge to instead use a touch gesture, as taught by Yu. One would have been motivated to make this modification in order to provide an alternative option for user control, thus increasing convenience for the user.

Regarding claim 6, the combination of Claridge and Yu teaches:
The unmanned flying object according to claim 1, further comprising: an operation signal generator configured to generate an operation signal in accordance with a user’s (Claridge: See at least [0052-0053], disclosing processing inputs associated with sensors, e.g. action sensors, on-board the aerial system; the processors of the control management system are also the operation signal generators, see also [0045]), wherein
	the controller controls rotations of the electric motors in accordance with an operation signal generated by the operation signal generator (Claridge: see at least [0037-0039], disclosing the controller controls the rotations of the electric motors).

Regarding claim 7, the combination of Claridge and Yu teaches:
	The unmanned flying object according to claim 6, wherein the operation signal generator generates an operation signal in accordance with external force applied to the airframe 
by a user. 
	However, in the same field of endeavor UAVs, Yu teaches controlling a drone based on detected force values from a user (see at least para. 42, disclosing controlling the drone based on a detected force value, i.e. an external force applied by the user).
	It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to have modified the UAV of Claridge to incorporate considering the force exerted by a user, as taught by Yu. One would have been motivated to make this modification in order to provide an alternative option for user control, thus increasing convenience for the user.

Regarding claim 9, Claridge teaches:
A method of controlling a flight of an unmanned flying object that has a plurality of rotors (see at least Fig. 13, disclosing a method), the method comprising:
acquiring an operation signal (see at least [0080], disclosing a control management system that processes signals from a computing device; see also [0021] and [0039])
controlling rotations of the electric motors, based on the operation signal acquired by the operation signal acquiring unit (See at least [0037-0039], disclosing a control management system, i.e. a controller)
detecting a user’s (See at least [0045], disclosing action sensors, e.g. gesture sensors)
the controlling the rotations includes controlling the rotations of the electric motors, based on the user’s (see at least [0037-0039], disclosing the controller controls 
the controlling includes a hovering function of making the airframe automatically perform a stationary flight at a hovering position via maintaining drive rotational speeds of electric motors necessary for hovering at the hovering position (see at least [0088], [0090], [0136], and [0142], disclosing hovering at a position; see also Fig. 11), and
when any one of the detectors detects a user’s (see at least [0142], disclosing the UAV may hover until receiving an indication from the user to instruct the UAV to proceed, such as a waving motion, i.e. hovering function is on before receiving a gesture input, off while moving, and on after movement is completed.
	Claridge does not explicitly teach that the user’s input is a touch input.
	However, in the same field off endeavor, UAVs, Yu teaches user input using touch operations (See at least para. 37, disclosing collecting slide information and pressure information when the controller, i.e. the user, touches the hovering drone).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified a hand or wave gesture of Claridge to instead use a touch gesture, as taught by Yu. One would have been motivated to make this modification in order to provide an alternative option for user control, thus increasing convenience for the user.

Regarding claim 10, Claridge teaches:
A non-transitory, computer readable storage medium containing a computer program, which when executed by a computer, which is installed in an unmanned flying object having a plurality of rotors, causes the computer to carry out actions, comprising:
acquiring an operation signal (see at least [0080], disclosing a control management system that processes signals from a computing device; see also [0021] and [0039])
controlling rotations of the electric motors, based on the operation signal acquired by the operation signal acquiring unit (See at least [0037-0039], disclosing a control management system, i.e. a controller)
detecting a user’s (See at least [0045], disclosing action sensors, e.g. gesture sensors)
the controlling the rotations includes controlling the rotations of the electric motors, based on the user’s (see at least [0037-0039], disclosing the controller controls the rotations of the electric motors; see also [0142], disclosing the UAV may be controlled based on gesture sensing, i.e. input from a user detected from a gesture sensing device),
the controlling includes a hovering function of making the airframe automatically perform a stationary flight at a hovering position via maintaining drive rotational speeds of electric motors necessary for hovering at the hovering position (see at least [0088], [0090], [0136], and [0142], disclosing hovering at a position; see also Fig. 11), and
when any one of the detectors detects a user’s (see at least [0142], disclosing the UAV may hover until receiving an indication from the user to instruct the UAV to proceed, such as a waving motion, .
	Claridge does not explicitly teach that the user’s input is a touch input.
	However, in the same field off endeavor, UAVs, Yu teaches user input using touch operations (See at least para. 37, disclosing collecting slide information and pressure information when the controller, i.e. the user, touches the hovering drone).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified a hand or wave gesture of Claridge to instead use a touch gesture, as taught by Yu. One would have been motivated to make this modification in order to provide an alternative option for user control, thus increasing convenience for the user.

Claims 2-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Claridge in view of Yu, and further in view of Wang et al. (US PUB 2017/0185084, hereinafter Wang)

Regarding claim 2, the combination of Claridge and Yu teaches:
The unmanned flying object according to claim 1, 
The combination does not explicitly teach:
…wherein the detectors are provided around a housing on which the controller is mounted 
However, in the same field of endeavor, Wang teaches:
…wherein the detectors are provided around a housing on which the controller is mounted (Wang: see at least [0070], disclosing the touch sensors are on the housing; see also [0028]).


Regarding claim 3, the combination of Claridge, Yu and Wang teaches:
	The unmanned flying object according to claim 2, wherein the detectors are provided on a ring-shaped frame that surrounds the housing (Wang: see at least Figs. 7-8, 11, 13; [0070], disclosing the detectors may be located proximal a housing perimeter, i.e. on the frame encasing the rotors and housing. As is apparent in at least fig. 11 and [0070], the aerial system is able to detect when the user touches the outer frame by detecting electrical contacts on the body exterior, i.e. the a square ring-shaped frame surrounding the housing and rotors).  
Should the applicant disagree with this interpretation, the examiner notes the placement of the detectors on a ring-shaped frame surrounding the housing is an obvious design choice.  Wang teaches the detectors may be located proximal the housing perimeter.  It would have been an obvious modification to include the detectors on the frame of the UAV.  One would have been motivated to make this modification in order to both increase efficiency, i.e. by providing better detection of a user's touch, and safety, i.e. by allowing for a user to operate the aerial system with minimal contact..

Regarding claim 8, the combination of Claridge, Yu and Wang teaches:
The unmanned flying object according to claim 1, wherein the controller limits a height of the airframe to a height at which the user touches the airframe with a hand or to a lower height (Wang: see at least [0045-0046, 0050], disclosing controlling the speed of the rotors to alter the height of the aerial system. The system determines the initial altitude at which an event operation takes place (e.g. the user letting go of the drone) and increases the rotor speed until the aerial system reaches the determined altitude).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention to have modified the unmanned flying object of Claridge to incorporate the teachings of Wang.  One would have been motivated to make this modification in order to enable more intuitive user interactions, as taught by Wang in at least [0020] of Wang.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA ALEXANDER GARZA whose telephone number is (469)295-9178. The examiner can normally be reached 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFF BURKE can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
JOSHUA ALEXANDER GARZA
Examiner
Art Unit 3664
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664